70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Dennis S. DAVIS, Appellant.
No. 95-3146.
United States Court of Appeals, District of Columbia Circuit.
Oct. 17, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed September 11, 1995, be affirmed.  Appellant has not been detained in violation of the provisions of the Speedy Trial Act.  18 U.S.C. Sec. 3164.  The exclusion from the Speedy Trial Act's calculation, announced by this court in U.S. v. Wilson, 835 F.2d 1440, 1444 (D.C.Cir.1987), applies and tolled the clock between February 17 and April 18, 1995, because the trial court determined that the April 18 date was selected as a result of requests by counsel to have additional time to prepare pretrial motions.  The period between April 18 and May 18 was also tolled as a result of defendant Holton's motion to extend the pretrial filing date to May 18.  Therefore, appellant's trial commenced within the required 90-day period.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.